570 F.2d 1226
17 Fair Empl. Prac. Cas. (BNA) 180, 16 Empl. Prac.Dec. P 8212Henry H. MURPHY, Plaintiff-Appellee,v.AMERICAN MOTORS SALES CORPORATION, Defendant-Appellant.Jerry S. WILSON, Plaintiff-Appellee,v.AMERICAN MOTORS SALES CORPORATION, Defendant-Appellant.
Nos. 76-2718 and 76-2772.
United States Court of Appeals,Fifth Circuit.
April 4, 1978.

Charles H. Kirbo, Charles M. Shaffer, Jr., Atlanta, Ga., for defendant-appellant.
Vincent W. Roses, Jr., L. Burke Lewis, Atlanta, Ga., for plaintiffs-appellees.
Robert E. Williams, Washington, D. C., for amicus curiae Equal Employment Advisory Council.
Appeals from the United States District Court, Northern District of Georgia.
Before AINSWORTH and MORGAN, Circuit Judges, and LYNNE, District judge.*
PER CURIAM:


1
American Motors Sales Corporation has brought this interlocutory appeal from the trial court's ruling that an individual who brings a private action under the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq.  (ADEA), is entitled to recover punitive damages and to a trial by jury.


2
In Dean v. American Sec. Ins. Co., 559 F.2d 1036 (5th Cir. 1977), we definitively held that punitive damages are not recoverable in a private action brought under ADEA.


3
It is now settled that in such an action a trial by jury on a claim for lost wages is available where sought by one of the parties.  Lorillard v. Pons, --- U.S. ----, 98 S. Ct. 866, 55 L. Ed. 2d 40 (1978).


4
The trial court's order overruling appellant's motion to strike the jury demand is affirmed; its order overruling appellant's motion to strike the prayer for punitive damages is reversed.


5
AFFIRMED IN PART.


6
REVERSED AND REMANDED IN PART.



*
 Senior District Judge of the Northern District of Alabama, sitting by designation